  Case 3:19-cv-02087-B Document 131 Filed 06/01/20                 Page 1 of 4 PageID 3594



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                               §
 DIANE D. JONES, individually and on behalf §
 of herself and all others similarly situated, §
                                               §
                 Plaintiff,                    §
                                               §
         v.                                    §     Civ. No. 3:19-cv-02087-B
                                               §
 REALPAGE, INC. d/b/a LEASINGDESK §
 SCREENING,                                    §
                                               §
                 Defendant.                    §
                                               §

     [PROPOSED] ORDER GRANTING MOTION FOR CLASS CERTIFICATION

       AND NOW, this ______ day of _____________, 202__, upon consideration of Plaintiff’s

Motion for Class Certification (the “Motion”) and Defendant’s response thereto, and good cause

appearing therefore:

       IT IS HEREBY ORDERED that the Motion is GRANTED.                       This action shall be

maintained as a class action in accordance with Federal Rule of Civil Procedure 23(a) and (b)(3)

pursuant to the following findings of fact:

       1.      Plaintiff has asserted claims for Defendant’s violations of section 1681e(b) of the

Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681-1681x, on behalf of the following general

class and sub-class:

         Facially Mon-matching Records Class: All persons residing in the United States
         and its Territories, beginning two years prior to the filing of the Complaint in
         this matter and continuing through the resolution of the action, about whom
         RealPage furnished a consumer report which included one or more items of
         criminal record information for which the first and last name of the offender did
         not match the first and last name of the person who was the subject of the report.

         Confirmed Non-match Sub-Class: All persons residing in the United States and
         its Territories, beginning two years prior to the filing of the Complaint in this
  Case 3:19-cv-02087-B Document 131 Filed 06/01/20                  Page 2 of 4 PageID 3595



          matter and continuing through the resolution of the action, about whom
          RealPage furnished a consumer report which included one or more items of
          criminal record information, and for whom RealPage subsequently determined
          that the item(s) of criminal record information was a “nonmatch.”.

        2.      The Classes are so numerous that joinder of all members is impracticable.

        3.      There are questions of law and/or fact common to the Classes. The principal

questions include:

                a.     Whether Defendant violated FCRA section 1681e(b) by failing to follow

reasonable procedures that assure the maximum possible accuracy of records that it places on any

one person’s consumer report;

                b.     Whether Defendant acted willfully, i.e., in reckless disregard of the law; and

                c.     The quantum of statutory damages for the violation(s).

        4.      The claim of representative Plaintiff Diane D. Jones is typical of the claim of the

Classes. Like every member of the proposed classes, she encountered an inaccurate criminal

record item on her consumer report sold by Defendant. Ms. Jones’s claim for uniform statutory

damages under FCRA section 1681n is the same claim of every class member.

        5.      Plaintiff and her counsel will fairly and adequately represent the interests of the

Classes. Ms. Jones has no interests that appear antagonistic to the Classes, and Plaintiff’s counsel,

Jim Flegle and Donna Lee of Loewinsohn Flegle Deary Simon, LLC; Michael A. Caddell,

Cynthia B. Chapman and Amy E. Tabor of Caddell & Chapman; John Soumilas, David A. Searles,

Lauren KW Brennan and Edward H. Skipton of Francis Mailman Soumilas, P.C.; and Edward Y.

Kroub of Cohen & Mizrahi LLP, have been shown to be experienced and competent in consumer

class litigation.

        6.      Common proof will predominate in this FCRA class action seeking only statutory

damages, including:



                                                 2
   Case 3:19-cv-02087-B Document 131 Filed 06/01/20                  Page 3 of 4 PageID 3596



                  a.     Defendant’s policies and practices allegedly demonstrating incorrect

criminal record information for any class member,

                  b.     Defendant’s alleged institutional knowledge about whether it should have

followed reasonable procedures to assure the maximum possible accuracy of records it places on

any one person’s consumer report, and

                  c.     Defendant’s alleged motivations for not following reasonable procedures.

        7.        A class action is superior to other available methods for the fair and efficient

adjudication of this controversy in that:

                  a.     The prosecution of separate actions by individual members of the Class

would create a risk of inconsistent or varying adjudications with respect to individual members of

the Class;

                  b.     In view of the complexities of the issues and the expenses of litigation, the

separate claims of individual class members are not sufficient in amount to support separate

actions;

                  c.     The amount which may be recovered by individual class members is modest

in relation to the expense and effort of proceeding with individual lawsuits, thus making this class

proceeding more economical; and

                  d.     The Defendant has acted or refused to act on grounds generally applicable

to the Class, thereby making final relief appropriate with respect to the Class.

It is therefore further ORDERED:

        A.        Pursuant to Fed. R. Civ. P. 23(b)(3), the Court hereby CERTIFIES the following

Classes:

             Facially Mon-matching Records Class: All persons residing in the United
             States and its Territories, beginning two years prior to the filing of the
             Complaint in this matter and continuing through the resolution of the


                                                   3
  Case 3:19-cv-02087-B Document 131 Filed 06/01/20                  Page 4 of 4 PageID 3597



         action, about whom RealPage furnished a consumer report which included
         one or more items of criminal record information for which the first and
         last name of the offender did not match the first and last name of the person
         who was the subject of the report.

         Confirmed Non-match Sub-Class: All persons residing in the United States
         and its Territories, beginning two years prior to the filing of the Complaint
         in this matter and continuing through the resolution of the action, about
         whom RealPage furnished a consumer report which included one or more
         items of criminal record information, and for whom RealPage subsequently
         determined that the item(s) of criminal record information was a
         “nonmatch.”

       B.      Plaintiff Diane D. Jones is certified as Class representative;

       C.      The firms of Loewinsohn Fleagle Deary Simon, LLC; Caddell & Chapman; Francis

Mailman Soumilas, P.C.; and Cohen & Mizrahi, LLP are certified as Class Counsel;

       D.      Plaintiff shall submit a proposed form of class notification to the Court for review

and approval within 30 days of this Order;

       E.      Defendant shall produce a class list to Plaintiff’s counsel within 14 days of this

Order; and

       F.      After an Order approving and directing notice to the Class, a further Scheduling

Order will issue.

                                                  By the Court:



                                                  ____________________________________
                                                  Hon. Jane J. Boyle
                                                  United States District Judge




                                                 4
